Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 1 of 9                       PageID #: 11




 STATE OF MAINE,                                                     SUPERIOR COURT
 YORK, ss.                                                           CIVIL ACTION
                                                                     Docket No. CV-2020-


 KYLE BEROUNSKY,                                )
 An individual residing in the Town of         )
 North Berwick, County of York,                )
 State of Maine,                               )
                                               )
                  Plaintiff,                   )
                                               )              COMPLAINT
 v.                                            )
                                               )
 OCEANSIDE RUBBISH, INC.,                      )
 A business corporation operating              )
 in the Town of Sanford, County of York,       )
 State of Maine,                               )
                                               )
                  Defendant.                   )


                                COMPLAINT AND JURY DEMAND

 By this action, the Plaintiff seeks to recover against the Defendant for, inter alia: 1 ) Unlawful

 Discrimination and Discharge or Constructive Discharge in Violation of the Americans with

Disabilities Act; 2) Failure to Accommodate a Disability in Violation of the Americans with

Disabilities Act; 3) Unlawful Discrimination and Discharge or Constructive Discharge in Violation

of the Maine Human Rights Act; and 4) Failure to Accommodate a Disability in Violation of the

Maine Human Rights Act.

                               PARTIES, JURISDICTION AND VENUE

      1 . Plaintiff Kyle Berounsky is a resident of North Berwick, York County, Maine.

      2. Defendant Oceanside Rubbish, Inc, is a Business Corporation that operates in Sanford,

         Maine.




                                                    1
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 2 of 9                        PageID #: 12




    3. This Court is an appropriate forum for this dispute because both parties reside in York

        County and York County is where the claims occurred.



                                      STATEMENT OF FACTS

    4. Defendant employed Plaintiff as a trash hauler from December 8, 2017 until January 7,

       2018.

                                                                              -
    5. Plaintiff is clinically diagnosed with Asperger’s Syndrome and post traumatic stress

       disorder (PTSD).

   6. Plaintiff informed Defendant of his Asperger’s Syndrome disability and PTSD and listed

                                  -
       his disabilities on his pre employment application.

   7. Plaintiff s job was to ride on a trash track and load trash inside the trash truck.

   8. Plaintiff sought a promotion to drive a trash truck. Upon information and belief, a

       driver’s position was available and drivers earn more money than haulers.

   9. Plaintiff was qualified, or could easily qualify, to drive a trash track.

   10. Plaintiff submitted medical authorizations to Defendant stating that his disabilities were

       not a barrier to driving a trash truck.

   11. Defendant, because of Plaintiff s disabilities, would not and did not allow Plaintiff to

       drive a trash truck.

   12. Plaintiff was denied a promotion and lost increased income because of Defendant’s

      discrimination.

   13. On or about December 8, 2017, Plaintiff was required to attend a meeting with

      Defendant’s owner, Karl, and Defendant ’s HR Officer, Donna Coleman.




                                                 2
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 3 of 9                      PageID #: 13




     14. At the meeting, Plaintiff was told that the women who work in the office were afraid of

        him because of Plaintiffs Asperger’s.

    15. Plaintiff did absolutely nothing that should or would cause any reasonable person fear.

    16. Plaintiff was told he could not return to work until Defendant’s owner of the company,

        Karl, gave permission for him to return to work.

    17. Karl never gave permission for Plaintiff to return to work because he chose to placate the

        women in the office.

    18. On or about December 26, 2017, Plaintiff called Donna Coleman and asked when he

        could return to work. Donna Coleman told Plaintiff he needed to speak with Karl.

    19. Plaintiff called and text messaged Karl and never reached or heard from him.

    20. Despite Plaintiffs calls and text messages, Karl did not respond.

    21. On or about January 1, 2018, Plaintiff filed for unemployment compensation.

    22. During the hearing, Defendant told the unemployment hearing office that Plaintiff was

       “laid off ”.
    23. Plaintiff was “laid-off,” discharged or constructively discharged because of his

       disabilities.

    24. Unjustifiably, the Defendant ended Plaintiffs employment because women in the office

       alleged his presence made them uncomfortable and/or because he asked to drive a truck.

   25. Defendant should not have given in to the bigotry and discriminatory attitudes of the

       women in the office.

   26. By doing so, Defendant joined in their bigotry and discriminated against Plaintiff.

   27. Plaintiff filed a complaint with the Maine Human Rights Commission on or around

       February 18, 2018.




                                                3
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 4 of 9                        PageID #: 14




    28. On July 26, 2019, Plaintiff was issued a Right to Sue letter by the Maine Human Rights

        Commission.

    29. Plaintiff has suffered injuries and indignities, including economic damages and losses as

        the result of Defendant’s actions. Defendant is liable to Plaintiff in an amount to be

        determined for, inter alia, Unlawful Discrimination and Discharges or Constructive

        Discharge in Violation of the Americans with Disabilities Act; Failure to Accommodate a

        Disability in Violation of the Americans with Disabilities Act; Unlawful Discrimination

        and Discharge or Constructive Discharge in Violation of the Maine Human Rights Act;

        and Failure to Accommodate a Disability in Violation of the Maine Human Rights Act.



                 COUNT I        — UNLAWFUL DISCRIMINATION AND DISCHARGE OR
    CONSTRUCTIVE DISCHARGE ON THE BASIS OF DISABILITY IN VIOLATION

                          OF AMERICANS WITH DISABILITIES ACT

    30. Plaintiff repeats and re- alleges each of the allegations contained in paragraphs 1-33, as if

       set forth fully herein.

   31. Defendants’ conduct as herein alleged violated the Americans with Disabilities Act, 42

       U.S.C. § 12101 et. seq., which makes unlawful discrimination against employees on the

       basis of a disability.

   32. Defendant discriminated against Plaintiff in violation of the Americans with Disabilities

       Act when Defendant effectively penalized by not promoting to drive, and then “laid -off ’

       or discharged or constructively discharged Plaintiff, because he has Asperger’s Syndrome

       and PTSD.

   33. As a proximate result of Defendant’s discriminatory actions, Plaintiff has losses in



                                                 4
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 5 of 9                        PageID #: 15




        compensation, earning capacity, humiliation, mental anguish and emotional distress. As a

        result of those actions and consequent harms, Plaintiff has suffered such damages in an

        amount to be proved at trial.

    34. Defendant’s unlawful actions were intentional, willful , malicious and/or done with

        reckless disregard for Plaintiff 's rights.

    35. By virtue of the foregoing, Defendant is liable to Plaintiff for discrimination and discharge

        or constructive discharge in violation of the Americans with Disabilities Act in an amount

        to be determined together with interest and costs.

      COUNT IT - UNLAWFUL FAILURE TO ACCOMMODATE DISABILITY IN

             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

                                                                                           -
    36. Plaintiff repeats and re-alleges each of the allegations contained in paragraphs 1 39, as if

       set forth fully herein.

    37. Defendant’s conduct, as herein alleged, violated 42. U.S.C. § 12101 et. seq., which

       requires an employer to “accommodate” a disability.

    38. Defendant acted in violation of the Americans with Disabilities Act when, rather than

       initiating steps toward accommodating a disability, Defendant penalized, refused

       reasonable accommodation, and discharged or constructively discharged Plaintiff because

       he has Asperger’s Syndrome and PTSD.

   39. Accommodating Plaintiffs disability would not have cause Defendant any undue

       hardship.

   40. As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered losses

       in compensation, earning capacity, humiliation, mental anguish and emotional distress.

       As a result of those actions and consequent harms, Plaintiff has suffered such damages in



                                                      5
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 6 of 9                        PageID #: 16




        an amount to be proved at trial .

    41. Defendant’s unlawful actions were intentional, willful, malicious and/or done with

        reckless disregard for Plaintiffs rights.

    42. By virtue of the foregoing, Defendant is liable to Plaintiff for failure to accommodate

        disability in violation of the Americans with Disabilities Act in an amount to be

        determined together with interest and costs.



           COUNT III - UNLAWFUL DISCRIMINATION AND DISCHARGE OR

          CONSTRUCTIVE DISCHARGE TO ACCOMMODATE DISABILITY IN

                        VIOLATION OF MAINE HUMAN RIGHTS ACT

                                 -
    43. Plaintiff repeats and re alleges each of the allegations contained in paragraphs 1 46, as if
                                                                                           -
       set forth fully herein.

    44. Defendant’s conduct herein alleged violated Maine’s Human Rights Act, which makes it

       an unlawful employment practice for an employer to discharge or discriminate against an

       employee in the terms, conditions and privileges of employment because of his disability .

       5 M.R.S.A. § 4572.

   45. Defendant discriminated against Plaintiff in violation of the Maine Human Rights Act

       when Defendant effectively penalized, denied a reasonable accommodation, and

       discharged or constructively discharged Plaintiff because he has Asperger’s Syndrome

       and PTSD.

   46. As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered losses

       in compensation, earning capacity, humiliation, mental anguish and emotional distress.

       As a result of those actions and consequent harms, Plaintiff has suffered such damages in



                                                 6
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 7 of 9                        PageID #: 17




        an amount to be proved at trial.

    47. Defendant’s unlawful actions were intentional, willful, malicious and/or done with

        reckless disregard for Plaintiffs rights.

    48. By virtue of the foregoing, Defendant is liable to Plaintiff for unlawful discrimination and

        discharge or constructive discharge in violation of the Maine Human Rights Act in an

        amount to be determined together with interest and costs.



        COUNT IV- UNLAWFUL FAILURE TO ACCOMMODATE DISABILITY IN

                        VIOLATION OF MAINE HUMAN RIGHTS ACT

                                 -                                                         -
    49. Plaintiff repeats and re alleges each of the allegations contained in paragraphs 1 52, as if

       set forth fully herein.

   50. Defendant’s conduct herein alleged violated Maine’s Human Rights Act, which makes it

       an unlawful employment practice for an employer to discharge or discriminate against an

       employee in the terms, conditions and privileges of employment because of his disability.

       5 M.R.S.A. § 4572.

   51. Defendant violated the Maine Human Rights Act when, rather than initiating steps toward

       accommodating a disability, Defendant denied Plaintiff, the position of driver, effectively

       suppressing his pay, denied him a reasonable accommodation and discharged or

       constructively discharged Plaintiff because he has Asperger’s Syndrome and PTSD.

   52. Accommodating Plaintiff’s disability would not have cause Defendant any undue

       hardship.

   53. As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered losses

       in compensation, earning capacity, humiliation, mental anguish and emotional distress.


                                                    7
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 8 of 9                      PageID #: 18




        As a result of those actions and consequent harms, Plaintiff has suffered such damages in

        an amount to be proved at trial.

    54. Defendant’s unlawful actions were intentional, willful, malicious and/or done with

        reckless disregard for Plaintiff’s rights.

    55. By virtue of the foregoing, Defendant is liable to Plaintiff for failure to accommodate a

        disability in violation of the Maine Human Rights Act in an amount to be determined

       together with interest and costs.

                                        RELIEF SOUGHT

       WHEREFORE, Plaintiff demands judgement against Defendant as follows:

    1. Enter a declaratoiy judgement that the practices complained of in this complaint are

       unlawful and violate the Americans with Disabilities Act and the Maine Human Rights

       Act;

    2 . Order Defendant to pay the wages, salary, employment benefits and other compensation

       denied or lost to Plaintiff to date by reason of Defendant unlawful action, in amounts to

       be proven at trial;

   3. Order Defendant to pay compensatory damages for Plaintiffs emotional pain and

       suffering, in an amount to be proven at trial;

   4. Order Defendant to pay exemplary and punitive damages;

   5. Order defendant to pay attorney’s fees and costs of the action;

   6. Order Defendant to pay interest at the legal rate on such damages as appropriate, including

       pre and post judgement interest;

   7. Grant further relief that the Court deems just and proper.




                                                     8
Case 2:20-cv-00025-NT Document 3-1 Filed 01/24/20 Page 9 of 9                     PageID #: 19




                        PLAINTIFF REQUESTS A TRIAL BY JURY



 DATED at South Portland, Maine, January   J
                                           „       , 2020




                                                            Respectfully Submitted,
                                                            Kyle Berounsky,
                                                            By his attorney,

                                                                  i



                                                                              A
                                                            f /           y


                                                                      /
 LEGAL-EASE, LLC.
 MALLSIDE PLAZA
 198 Maine Mall Rd ., #15
 South Portland, ME 04106
 T: (207) 805-0055
 F: (207) 805-0099




                                               9
